Judgment, Supreme Court, Bronx County (Denis Boyle, J.), rendered November 29, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of IV2 to 4V2 years, unanimously affirmed.
Defendant did not argue at trial level that the court did not make proper Batson findings. Thus, his current claim to that effect is unpreserved and we decline to review it in the interest of justice (People v Williams, 238 AD2d 191, lv granted 91 *182NY2d 837). Were we to review the claim, we would find that the court properly found that defendant failed to make a prima facie showing of discriminatory intent by the prosecutor in exercising peremptory challenges, and thus defendant’s Batson application was properly denied (People v Childress, 81 NY2d 263, 266-267). Concur — Milonas, J. P., Williams, Andrias and Saxe, JJ.